DETAILED ACTIONS
In this Office Action, claims 1-24 filed on October 1st, 2019 were evaluated on the merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 17 is objected to because of the following informalities: 
Claim 17, line 1-2 “extracting the characteristic points comprises extracting the characteristic points by performing beat gating…” should apparently read “extracting the characteristic points comprises performing beat gating…” to avoid repetitive language;
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim limitation “according to sensing characteristics” in the limitation “obtain blood pressure-related features from the measured limb BCG signal, according to sensing characteristics of the BCG sensor” renders the claim indefinite. The claim states that the ballistocardiogram (BCG) signal is being measured using the BCG sensor. Any feature obtained from the signal would inherently be “according to sensing characteristics” of the sensor. As a result, it is unclear what limitation the recited limitation intends to impart, rendering the scope of the claim indefinite.
Claim 13 has a similar recitation of obtaining a feature of a signal obtained by a sensor “based on sensing characteristics” of the sensor, and is similarly rejected under 35 U.S.C. 112(b). 
For purposes of examination, any device which obtains blood pressure-related features from a measured limb BCG signal obtained by a sensor will be considered as doing so “according to” or “based on” sensing characteristics of the sensor.
Regarding claim 6, the claim recites the limitation "the personalized limb BCG prediction model" in line 2-3 and “the converted limb BCG signal” in line 3-4.  There is insufficient antecedent basis for both of these limitations in the claim. As a result, it is unclear what is being referred to in the claim. For example, in the case of “the personalized limb BCG prediction model”, it is unclear if the claim was intended to be dependent on claim 3 or 4 instead of claim 1. Furthermore, in the case of “the converted limb BCG signal”, it is unclear whether or not this signal is the signal converted from the measured limb BCG signal, or a different signal. These uncertainties render the scope of the claim indefinite. 

Further regarding claim 6, the term “convert” in the claim limitation “a characteristic point extractor configured to convert the measured limb BCG signal” renders the claim indefinite. It is unclear from the claim language what the measured limb BCG signal is being “converted” to. For example, it is unclear if the measured limb BCG signal is being converted to a single value, set of values, or modified into “the converted limb BCG signal” as recited at the end of the claim. This renders the scope of the claim indefinite.
For purposes of examination, the claim will be read as if it were written “a characteristic point extractor configured to convert the measured limb BCG signal to a converted limb BCG signal by using a personalized limb BCG prediction model, and extract characteristic points based on the converted limb BCG signal.” 
Claim 16 and 23 has a similar lack of antecedent basis for the terms “the personalized limb BCG prediction model” and “the converted limb BCG signal”, and recitation of “converting” a signal without specifying what the signal is being converted to. As a result, claims 16 and 23 are similarly rejected under 35 U.S.C. 112(b). 
Regarding claim 9, the term “the limb BCG signal” in the phrase “a correlation between a whole-body BCG signal and the limb BCG signal” renders the claim indefinite. It is unclear from the claim what “limb BCG signal” the claim is referring to. For example, it is unclear if the limb BCG signal is the “converted limb BCG signal” of claim 6, or “the measured limb BCG signal” of claim 6. As a result, the scope of the claim is indefinite. 
For purposes of examination, “the limb BCG signal” will be examined as if it were written “the converted limb BCG signal”.

For purposes of examination, blood pressure-related features obtained from either a measured limb BCG signal or a converted limb BCG signal will be considered as reading on the claims. 
Claim 19 has a similar recitation of “the limb BCG signal” and “obtaining blood pressure-related features from the extracted characteristic points” which conflicts with the recitation of “obtaining blood pressure-related features from the limb BCG signal” in claim 13. As a result, claim 19 is similarly rejected under 35 U.S.C. 112(b) as being indefinite in scope.
Regarding claim 10, the claim limitation “the feature extracted further configured to… obtain a J-K interval… a K-wave amplitude… and a K-L amplitude” renders the claim indefinite. It is unclear from the claim what these features are being extracted from. For example, it is unclear if the J-K, K-wave amplitude, and K-L amplitude are being obtained from the converted limb BCG signal or the measured limb BCG signal.  As a result, the scope of the claim is indefinite.
Claim 20 has a similar recitation of “obtaining a J-K interval… K-wave amplitude… and K-L amplitude” without reciting what signal the intervals and waves are being extracted from. As a result, claim 20 is also rejected under 35 U.S.C. 112(b).
For purposes of examination, J-K intervals, K-wave amplitudes, and K-L amplitudes determined from either the converted limb BCG signal or the measured limb BCG signal will be considered as reading on the claims. 

For purposes of examination, the claim will be read as if it were written “limitation “wherein the processor comprises a characteristic point extractor configured… extract characteristic points from the converted limb BCG signal by performing beat gating on the converted limb BCG signal” in order to reflect a similar limitation as claims 7 and 17. 
Any claim (including those not explicitly rejected) which incorporates the indefinite subject matter of an explicitly rejected claim is also rejected under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 101
Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. A streamlined analysis of claim 13 follows.
STEP 1: Regarding claim 13, the claim recites a series of steps or acts, including estimating a blood pressure based on features in a limb ballistocardiogram (BCG) signal. Thus, the claim is directed to a process, which is one of the statutory categories of invention.
STEP 2A, PRONG ONE: The claim is then analyzed to determine whether it is directed to any judicial exception. The step of estimating blood pressure based on blood-pressure related features sets forth a judicial exception. These steps describe a concept performed in the human mind (including an observation, evaluation, judgment, opinion). Thus, the claim is drawn to a Mental Process, which is an Abstract Idea.
STEP 2A PRONG TWO: Next, the claim as a whole is analyzed to determine whether the claim recites additional elements that integrate the judicial exception into a practical application. The claim fails to recite an additional element or a combination of additional elements to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limitation on the judicial exception. Claim 13 recites measuring a limb BCG signal from a user by a BCG sensor, which is merely adding insignificant extra-solution activity to the judicial exception (MPEP 2106.05(g)). The measuring of a limb BCG signal from a user using a BCG sensor does not provide an improvement to the technological field, the method does not effect a particular treatment or effect a particular change based on the measured signal, nor does the method use a particular machine to perform the Abstract Idea.
STEP 2B: Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the exception. Besides the Abstract Idea, the claim recites additional steps of obtaining a BCG signal from a user using a BCG signal and obtaining blood pressure-related features from the signal based on characteristics of the BCG sensor. Obtaining a signal and extracting features from the signal is well-understood, routine and conventional activity for those in the field of medical diagnostics. Further, the acquiring and obtaining steps are each recited at a high level of generality such that it amounts to insignificant presolution activity, e.g., mere data gathering step necessary to perform the Abstract Idea. When recited at this high level of generality, there is no meaningful limitation, such as a particular or unconventional step that distinguishes it from well-understood, routine, and conventional data 
Consideration of the additional elements as a combination also adds no other meaningful limitations to the exception not already present when the elements are considered separately. Unlike the eligible claim in Diehr in which the elements limiting the exception are individually conventional, but taken together act in concert to improve a technical field, the claim here does not provide an improvement to the technical field. Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claim as a whole does not amount to significantly more than the exception itself. The claim is therefore drawn to non-statutory subject matter.
Regarding claim 1, the device recited in the claim is a generic device comprising generic components configured to perform the abstract idea. The recited BCG sensor is a generic sensor configured to perform pre-solutional data gathering activity, and the processor is configured to perform the Abstract Idea. According to section 2106.05(f) of the MPEP, merely using a computer as a tool to perform an abstract idea does not integrate the Abstract Idea into a practical application. Claims 22-24 have the additional element of a pulse wave sensor, however the sensor is a generic sensor configured to perform pre-solutional data gathering.
The dependent claims also fail to add something more to the abstract independent claims as they generally recite method steps pertaining to data gathering and additional steps performed in order to estimate the blood pressure. The measurement of a BCG signal and estimating of a blood pressure recited in the independent claims maintain a high level of generality even when considered in combination with the dependent claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-2, 11-13, and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Narasimhan et al. (US 20170281024 A1 – cited by applicant), referred to hereafter as Narasimhan. 
Regarding claim 1, Narasimhan discloses an apparatus for estimating blood pressure (Figure 3), the apparatus comprising: a ballistocardiogram (BCG) sensor (30; paragraph 0088) configured to measure a limb BCG signal from a user (Figure 8; paragraph 0087); and a processor (26; shown in detail in Figure 9) configured to: obtain blood pressure-related features from the measured limb BCG signal (paragraph 0091), according to sensing characteristics of the BCG sensor (paragraph 0019 – “detecting when the accelerometer is positioned on the user’s chest”), and estimate a blood pressure of the user based on the obtained blood pressure-related features (paragraphs 0008-0010). 
Claim 13 recites a method for estimating blood pressure comprising the same structural elements recited in claim 1. Therefore, the above cited sections of Narasimhan teach a method comprising the steps recited in claim 13.

Regarding claim 11, Narasimhan teaches the apparatus of claim 1 (Figure 9), wherein the processor (82) comprises a blood pressure estimator configured to estimate the blood pressure based on the obtained blood pressure-related features by using a nonlinear regression analysis model (paragraph 0050 and 0063; equations 3-5). 
Claim 21 recites a method for estimating blood pressure comprising the same structural elements recited in claim 11. Therefore, the above cited sections of Narasimhan teach a method comprising the steps recited in claim 21.
Regarding claim 12, Narasimhan teaches the apparatus of claim 1 (Figure 9), wherein the processor (82) comprises a blood pressure estimator configured to estimate a blood pressure variation (paragraph 0019 – relative blood pressure values) based on the obtained blood pressure-related features (paragraph 0019 – ejection of the blood from the left ventricle to arrival of the blood pressure pulse at the wrist), and estimate the blood pressure based on the estimated blood pressure variation and a reference blood pressure (paragraph 0026 – “calibration data”) measured at a calibration time by an external blood pressure measuring device (paragraph 0026 – “oscillometric blood pressure measurement cuff”). 
Regarding claim 22, Narasimhan teaches the apparatus of claim 1 (Figure 3), further comprising: a pulse wave sensor (32) configured to measure a pulse wave signal from the user, wherein the processor is further configured to estimate the blood pressure of the user based on the obtained blood pressure-related features and the pulse wave signal (paragraph 0083).
Claim 1, 3-4, and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (US 20170273635 A1 – cited by applicant), referred to hereafter as Li.

Claim 13 recites a method for estimating blood pressure comprising the same structural elements recited in claim 1. Therefore, the above cited sections of Li teach a method comprising the steps recited in claim 13.
Regarding claim 3, Li teaches a model calibrator (Figure 7B) configured to calibrate a reference limb BCG predication model (equation 1) based on the limb BCG signal measured from the user (paragraph 0069-0070), so as to generate a personalized BCG prediction model according to sensing characteristics of the BCG sensor (paragraph 0070).
Claim 14 recites a method for estimating blood pressure comprising the same structural elements recited in claim 3. Therefore, the above cited sections of Li teach a method comprising the steps recited in claim 14.
Regarding claim 4, Li teaches that the reference model accounts for and adjusts the model based on several parameters including: weight of cardiac-related components, weight of respiration frequency, harmonic factor of heart beat, respiratory phase shift, and noise and artifacts (paragraph 0069; equation 1). Therefore, Li teaches the apparatus of claim 3, wherein the model calibrator is further configured to: select at least one parameter from among a plurality of parameters (listed above) of the reference limb BCG prediction model, and generate the personalized limb BCG prediction model by adjusting the selected at least parameter based on the measured limb BCG signal (paragraph 0069).
.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Li (US 20170273635 A1 – cited by applicant) in view of Addison et al. (US 20100016680 A1), referred to hereafter as Addison.
Regarding claim 5, Li teaches the apparatus of claim 4. Lee (Figure 2) further teaches the BCG sensor (122 or 124) being an acceleration sensor worn on the wrist (paragraph 0079). In addition, Lee teaches that one of the parameters the model calibrator uses to generate the personalized BCG predication model is noise and artifacts (paragraph 0069). This is functionally equivalent to the parameter of attenuation, as attenuation is often caused by noise in a signal. However, Li fails to teach selecting the parameter based on the sensing characteristics of the BCG sensor indicating that the BCG sensor is an acceleration sensor worn on a wrist of the user. 
Addison teaches a system for determining a physiologic parameter or state from a measured signal (Figure 2) comprising a sensor (12) with an encoder (42) which may contain information about the sensor, such as what type of sensor it is and where it is located (paragraph 0049). This information is used to select the appropriate algorithms and adjust calibration coefficients when calculating a physiological parameter (paragraph 0049-0051). Therefore, Addison teaches modifying the processing of a signal based on sensing characteristics of a sensor indicating a type and location of the sensor, and selecting coefficient parameters based on the sensing characteristic. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li to incorporate the teachings of Addison and adjust the processing algorithm and model calibration based on sensing characteristics of the BCG sensor indicating it as an acceleration sensor worn on a wrist, such that the parameter of attenuation is adjusted. Li teaches that the two sensors on the device (Figure 1, elements 120 and 124) may be a motion sensor, accelerometer, or a different type of sensor, such as a temperature sensor (paragraph .
Claim 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 20170273635 A1 – cited by applicant), as applied to claims 1 and 13.
Regarding claim 6, Li, as discussed in regard to claims 1, 3, and 4 above, teaches an apparatus for estimating blood pressure (paragraph 0005) the apparatus comprising: a ballistocardiogram (BCG) sensor (122) configured to measure a limb BCG signal from a user (paragraph 0056 and 0064) comprising a model calibrator (Figure 7B) configured to calibrate a reference limb BCG predication model (equation 1) based on the limb BCG signal measured from the user (paragraph 0069-0070), so as to generate a personalized BCG prediction model according to sensing characteristics of the BCG sensor (paragraph 0070). This model is then used to reconstruct the limb BCG signal into a converted limb BCG signal, which is used to estimate physiological parameters such as heart rate, respiration rate, and blood pressure (paragraph 0005). However, Li does not explicitly teach a characteristic point extractor which extracts characteristic points based on a converted limb BCG signal.
Li teaches that the apparatus may also be used to estimate a heart rate and respiration rate (paragraph 0005). Li teaches (Figure 14A) that this method of estimating the heart rate (1420b) and respiration rate (1420a) includes reconstructing a BCG signal (1412a and 1412b) using a predication model (1410) and extracting characteristic points related to heart rate (1414b) and respiration rate (1414a) based on the converted limb BCG signal (paragraph 0114-0115).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the device of Li incorporate a characteristic point extractor which extracts characteristic points based on a converted limb BCG signal that is used to estimate a blood pressure. Li 
Claim 16 recites a method for estimating blood pressure comprising the same structural elements recited in claim 6. Therefore, the above cited sections Li teach a method comprising the steps recited in claim 16.
Claim 7-9 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 20170273635 A1 – cited by applicant), as applied to claims 6 and 16, in further view of Inan et al. (US 20170238847 A1). 
Regarding claim 7, Li teaches the apparatus of claim 6. However, Li does not teach the apparatus wherein the characteristic point extractor is further configured to extract the characteristic points by performing beat gating on the converted limb BCG signal or based on a bio-signal measured by another sensor.
Inan (Figure 1) teaches a system for collecting BCG signals comprising a ballistocardiogram (BCG) sensor configured to measure a limb BCG signal from a user (paragraph 0095); a processor configured to obtain blood pressure-related features from the measured limb BCG signal (paragraph 0020 – pulse transit time), and a characteristic point extractor (paragraph 0103) configured to perform beat gating on a BCG signal (paragraph 104 – windowing from R-wave peaks). Therefore, Inan teaches a blood pressure estimating apparatus comprising a characteristic point extractor configured to perform beat gating on a BCG signal in order to extract characteristic points. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li to include the additional teachings of Inan and preform beat gating on the reconstructed limb BCG signal of Li. Doing so would allow the device of Li to compute an 
Claim 17 recites a method for estimating blood pressure comprising the same structural elements recited in claim 7. Therefore, the above cited sections of Li and Inan teach a method comprising the steps recited in claim 17.
Regarding claim 8, Li in view of Inan teach the apparatus of claim 7, wherein the characteristic point extractor is further configured to extract a representative signal (ensemble averaged signal – Inan paragraph 0104) from the converted limb BCG signal by performing the beat gating (Inan paragraph 0104), and extract the characteristic points from the extracted representative signal.
Claim 18 recites a method for estimating blood pressure comprising the same structural elements recited in claim 8. Therefore, the above cited sections of Li in view of Inan teach a method comprising the steps recited in claim 18.
Regarding claim 9, Li in view of Inan teaches the device of claim 6 wherein the processor comprises a feature obtainer configured to obtain the blood-pressure related features from the extracted characteristic points according to the sensing characteristics of the BCG sensor (Li paragraph 0104-105). However, Li in view of Inan does not obtaining blood pressure-related features from a correlation between a whole-body BCG signal and the limb BCG signal. 
Inan teaches measuring a whole-body BCG signal (Figure 1: “Weighing Scale BCG Measurement”) and obtaining blood pressure-related features from a correlation between a whole-body BCG signal and the limb BCG signal (paragraph 0046, 0124, and 0133). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li in view of Inan to incorporate the additional teachings of Inan and include the whole-body BCG signal measurement apparatus, as well as the method of obtaining blood pressure-related features from a correlation between the whole-body BCG signal and the limb 
Claim 19 recites a method for estimating blood pressure comprising the same structural elements recited in claim 9. Therefore, the above cited sections of Li in view of Inan teach a method comprising the steps recited in claim 19.
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 20170273635 A1 – cited by applicant) in view of Inan (US 20170238847 A1), as applied to claims 9 and 19, in further view of Kim et al. (“Ballistocardiogram: Mechanism and Potential for Unobtrusive Cardiovascular Health Monitoring” – cited by applicant), referred to hereafter as Kim. Examiner note: page numbers in Kim refer to page numbers in the PDF copy provided by the applicant.
Regarding claim 10, Li in view of Inan teaches the apparatus of claim 9 configured to, based on the sensing characteristics of the BCG sensor indicating that the BCG sensor is an acceleration sensor, extract blood pressure related features from a reconstructed BCG signal in order to estimate the blood pressure (Li paragraph 0005 and 0104-105). Howevever, Li in view of Inan does not teach obtaining a J-K interval as a feature related to a pulse transit time (PTT), a K-wave amplitude as a feature related to aortic pulse pressure (PP), and a K-L amplitude as a feature related to a distal pulse pressure (PP).
Kim teaches measuring a J-K interval of a ballistocardiogram (page 4; Table 1). In addition, Kim teaches measuring the presence of K-waves and L-waves. This would necessitate measuring a K-wave amplitude and L-wave amplitude (page 3, paragraph 1).  Therefore, Kim teaches measuring a J-K interval, a K-wave amplitude, and a K-L amplitude. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Li in view of Inan to include the further teaching of Kim and measure a J-K amplitude, a K-wave amplitude, and a K-L amplitude. Kim teaches that the J-K amplitude may indicate pulse pressure amplification, which is a predictor of cardiovascular risk (Kim page 4, 
Claim 20 recites a method for estimating blood pressure comprising the same structural elements recited in claim 10. Therefore, the above cited sections of Li in view of Inan, and Kim teach a method comprising the steps recited in claim 20.
Claim 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Narasimhan (US 20170281024 A1 – cited by applicant), as applied to claims 22, in further view of Inan et al. (US 20170238847 A1).
Regarding claim 23, Narsimhan teaches the device of claim 22. In addition, Narasimhan teaches extracting characteristic points from a BCG signal in order to calculate the blood pressure (paragraph 0091). However, Narasimhan fails to teach converting the measured limb BCG signal using a personalized limb BCG prediction model to extract characteristic points, and performing beat gating on the BCG signal.  
Inan (Figure 24) teaches a method of converting the measured limb BCG signal using a personalized limb BCG double integration filter trained during the pre-ejection period (PEP) with a moving average length specific to the user and sensor (paragraph 0187-0189). Furthermore, Inan teaches a processor configured to obtain blood pressure-related features from the measured limb BCG signal (paragraph 0020 – pulse transit time), and a characteristic point extractor (paragraph 0103) configured to perform beat gating on a BCG signal (paragraph 104 – windowing from R-wave peaks). Therefore, Inan teaches converting the measured limb BCG signal using a personalized limb BCG prediction model to extract characteristic points, and performing beat gating on the BCG signal. 

Regarding claim 24, Narasimhan teaches the processor comprising: a PTT obtainer (30) configured to obtain a pulse transit time (PTT) based on a time interval between a predetermined characteristic point of the pulse wave signal and a predetermined characteristic point extracted from the limb BCG signal (paragraph 0091); and a blood pressure estimator configured to estimate the blood pressure based on the obtained PTT and the obtained blood pressure-related features (paragraph 0008). Therefore, Narasimhan in view of Inan teaches the claim limitations of claim 24.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 15/946,889 (reference application). Regarding claim 1 of the current application, although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of Application No. 15/946,889 is narrower in scope than claim 1 of the current application, and encompasses all of the subject matter of the claimed invention. Therefore, any reference meeting the limitations set forth in claim 1 of the copending Application would also meet the requirements set forth in claim 1 of the current Application. 
.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 1 and 13 are further provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 12 of copending Application No. 16/298,527 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 12 of Application No. 16/298,527 are narrower in scope than claims 1 and 13 of the current application, respectively, and encompasses all of the subject matter of the claimed invention. Therefore, any reference meeting the limitations set forth in claims 1 and 12 of the copending Application would also meet the requirements set forth in claims 1 and 13 of the current Application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Banet et al. (US 20170188968) teaches a method of assessing a blood pressure value from a user (Figure 1) comprising using a BCG sensor to obtain the pulse transit time and calculate blood pressure (paragraph 0056);
Chen et al. (US 20150018637 A1) teaches a method of calculating the blood pressure (Figure 6) comprising of obtaining data from a BCG sensor (610), extracting characteristic points from the BCG signal (630), identifying features of the BCG signal (see Figure 5), and calculating blood pressure based on a time difference between the J-wave and the peak of a pulse wave (640 and 650; paragraph 0030 and 0032-0033).
Archdeacon (US 10786161 B1) teaches a method of calculating the blood pressure of a user using a BCG sensor.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T PAZHWAK whose telephone number is (571)272-7710.  The examiner can normally be reached Monday through Friday between 8:30 A.M. and 5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON SIMS can be reached at 571-272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



/R.T.P./Examiner, Art Unit 3791                



/ETSUB D BERHANU/Primary Examiner, Art Unit 3791